Citation Nr: 1317001	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  08-05 149	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to April 1954 and from July 1954 to April 1955.  He received a the Combat Infantryman Badge during service.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied service connection for a bilateral knee.  Subsequently, jurisdiction was transferred to the RO in Atlanta, Georgia.  The Veteran requested a hearing in February 2008, but he withdrew his request in March 2011.  Therefore, no hearing was held.

In May 2011 and May 2012, the Board remanded this claim for additional development.  Adjudication now may proceed, since that development has been substantially completed.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The following decision is based on review of the Veteran's claims file and Virtual VA electronic claims file.  This matter has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).


FINDING OF FACT

The Veteran injured his right leg but not his knees during service, and his current bilateral knee disability is not related to his service, to include this injury, or to a service-connected musculoskeletal disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1131, 1153, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.2, 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 4.71a, Diagnostic Codes 5003-5010 (2012).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty of notification regarding a claim for VA benefits.  38 U.S.C.A. §§ 5103 (West 2002); 38 C.F.R. § 3.159 (2012).  VA must notify the claimant and his representative, if any, of any information and any evidence not of record that is necessary to substantiate the claim, that VA will seek to obtain, and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notification that a rating and an effective date will be assigned if the benefit sought is granted also must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to the initial decision by the agency of original jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, there is no error in failing to provide prior notice if it was not required at the time.  Subsequent VA process following notice instead must be provided.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found.  The Veteran and his representative at the time were notified regarding this matter in a June 2005 letter.  That was prior to the initial adjudication in a September 2005 rating decision.  All notice requirements that existed at that time were addressed in the letter.  VA did not notify the Veteran of the criteria for determining ratings and effective dates.  However, no ratings or effective date will be assigned because service connection is denied in this decision.  Therefore, that lack of notice is nonprejudicial.  Any other notice content defect and any notice timing defect finally is harmless since the Veteran has had a meaningful opportunity to participate in the processing of this matter.  The essential fairness of adjudication has not been impacted.

In addition to the duty to notify, VA has a duty to assist claimants with respect to claims for VA benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  VA is required to aid the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2012).  VA also is required to provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  The duty to assist is heightened when records presumably or actually were destroyed while in the possession of the government.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Cromer v. Nicholson, 19 Vet. App. 215 (2005); Milostan v. Brown, 4 Vet. App. 250 (1993); Moore v. Derwinski, 1 Vet. App. 401 (1991); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Only a few service medical records have been obtained, despite VA's efforts.  The Veteran repeatedly has been informed that most records have not been obtained, which he has acknowledged, and also has been informed that he can submit substitutes for them.  A formal finding of unavailability was made in February 2010.  VA treatment records have been obtained through VA's efforts and the Veteran submitting them on his own behalf.  No private treatment records have been obtained by VA.  Yet private records from only one provider were identified by the Veteran as pertinent.  He was requested to submit a second authorization to release them to VA, as the first was invalid, but did not do so.  He instead submitted a statement from an associate of the provider.  The Board is unable to request those records without a completed authorization.  The duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

As directed by the Board's May 2011 remand, a VA medical examination was conducted and a VA medical opinion rendered in November 2011.  Another VA medical examination was conducted in July 2012, with a supplemental independent medical opinion being rendered in March 2013, pursuant to the Board's May 2012 remand.  Electronic records were reviewed in March 2013.  The claims file was reviewed except in the July 2012 examination, and that is of little import since the Veteran gave an accurate account of his pertinent medical history then.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  He also did so in November 2011 and March 2013.  He was interviewed regarding his relevant symptomatology, and a physical assessment of him was undertaken, at both examinations.  The opinions concerned whether or not the diagnosis rendered was related to the Veteran's service.  In sum, sufficient detail has been provided so that this decision is fully informed.  The examinations and opinions collectively are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Of final note is that, while the Veteran's representative described the independent opinion as biased, no explanation was provided for that assertion and bias is not inherently evident.

Neither the Veteran nor his representative has identified any further development necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any further development.  Therefore, the Board finds that no further notice or assistance is required and that VA's duties to notify and to assist have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Adjudication thus may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection means that the facts, shown by evidence, establish that a injury or disease resulting in disability was incurred in service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a) (West 2002); 38 U.S.C.A. §§ 1110, 1131 (2012).  To establish service connection, there generally must be (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Service connection also may be established for any disease diagnosed after discharge when the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Arthritis is a chronic disease.  38 U.S.C.A. § 1101(3) (West 2002); 38 C.F.R. § 3.309(a) (2012).  For chronic diseases, service connection may be established through chronicity or continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A chronic disease during service is shown when there is a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2012).  Merely isolated findings are insufficient, as is a diagnosis including the word chronic.  38 C.F.R. § 3.303(b) (2012).  Subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology after service is required if the disease is noted during service but is not chronic, or where a determination that it is chronic may legitimately be questioned.  38 C.F.R. § 3.303(b) (2012); Savage v. Gober, 10 Vet. App. 488 (1997).

If certain requirements are met, service connection is presumed for chronic diseases.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  The Veteran must have served 90 days or more during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a) (West 2002); 38 C.F.R. § 3.307(a)(1) (2012).  Manifestation of the chronic disease, though not necessarily diagnosis, also must have been to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. §§ 3.307(a)(2-3), (c) (2012).  Affirmative evidence rebutting in-service incurrence or aggravation of a chronic disease must be taken into consideration even if the aforementioned requirements are met.  38 U.S.C.A. §§ 1113, 1153 (West 2002); 38 C.F.R. §§ 3.307(d), 3.309(a) (2012).

Secondary service connection means that a current non-service-connected disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  To establish service connection on a secondary basis, there must be a current disability proximately caused or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  With respect to aggravation, the baseline level of disability pre-aggravation must be compared to the current level of disability.  38 C.F.R. § 3.310(b) (2012).  The Veteran may be compensated only for the degree of disability over and above the baseline plus natural progression.  38 C.F.R. § 3.310(b) (2012); Allen v. Brown, 7 Vet. App. 439 (1995).  There must be a permanent worsening beyond natural progression of the disorder, rather than temporary or intermittent flare-ups.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

The Board must explain what evidence it finds to be persuasive and unpersuasive and explain why any evidence favorable to the Veteran is unpersuasive.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, an assessment of the probative value of the lay evidence in addition to the medical evidence must be undertaken.  Lay evidence may be sufficient to support a claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  That is the case where it is both competent and credible.  When there is an approximate balance of positive and negative evidence, any reasonable doubt is resolved in favor of the Veteran.  The Veteran thus prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against his claim.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has a heightened obligation to explain its findings and conclusions and to consider resolving reasonable doubt in favor of the Veteran when records are lost or destroyed while in the possession of the government.  Ussery v. Brown, 8 Vet. App. 64 (1995); Cuevas v. Principi, 3 Vet. App. 542 (1992); Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991). However, the standard for proving a claim of service connection is not lowered.  Russo v. Brown, 9 Vet. App. 46 (1996). 

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  The Board must review the entire record but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board finds that service connection for a bilateral knee disability is not warranted.  All necessary requirements for establishing entitlement to that benefit are not met.

There can be no valid claim if there is no current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  A current disability exists when there is a disability at the time a claim is filed, or contemporary to the time the claim is filed, or at any time during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed his claim in May 2005.  It was determined that he had never had any knee condition at the November 2011 VA medical examination.  However, that was found by the Board to be inconsistent with the other medical evidence in the May 2012 remand.  Specifically, right knee muscle sprain was diagnosed at a February 2004 VA medical examination after X-rays were normal.  VA treatment records beginning in August 2004 document a diagnosis of bilateral knee osteoarthritis.  October 2004 VA bone imaging suggested degenerative changes of the left knee.  VA X-rays dated in June 2008 showed bilateral minimal knee osteoarthritis and mild thickening of a right tendon.  VA magnetic resonance imaging of the right knee dated in August 2008 showed mild degenerative changes and suggested a minimal ligament sprain injury.  August 2011 VA X-rays showed bilateral minimal arthritis and suggested left early calcium pyrophosphate dihydrate disease.  At the July 2012 VA medical examination, bilateral patellofemoral pain syndrome and osteoarthritis of the knees were diagnosed.  Thus, there is a current bilateral knee disability, with various diagnoses, including arthritis.

The Veteran served more than 90 days both during a period of war and after December 31, 1946.  His service spanned almost four years, most of which was during the Korean conflict.  38 U.S.C.A. § 101(9) (West 2002); 38 C.F.R. § 3.2(e) (2012).  While he has been diagnosed with arthritis, there is no indication that he manifested knee arthritis to a compensable degree in the year following his separation from service.  Neither the Veteran nor his representative has contended that.  Such a contention, in any event, would be insufficient.  The Veteran and his representative are lay persons because neither has established a medical background.  Arthritis generally must be established by X-rays, and therefore lay persons are not qualified to diagnose it.  38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010 (2012).  No X-rays dated between April 1954 and July 1954 (a period of less than one year in light of the Veteran's reentry into service) or between April 1955 and April 1956 are of record.  No treatment records discussing X-ray findings, whether VA or private, dated during either of those periods are of record.  There are no treatment records dated during them whatsoever.  Therefore, service connection for arthritis cannot be presumed.

With respect to establishing service connection, available service medical records do not document any knee problem.  Those records, which consist of an April 1954 separation examination, a July 1954 entrance examination, and an April 1955 separation examination, show that the Veteran's lower extremities were normal.  He contends that he suffered an injury to his right leg during service.  Specifically, he has contended that being in the vicinity of a bomb or other explosion injured his right leg.  The available service medical records do not document any such injury.  The Veteran's service separation forms specify that he received no wounds as a result of action with the enemy.

The Veteran is presumed to have engaged in combat because her was awarded the Combat Infantryman Badge during service.  Satisfactory lay evidence that an injury was incurred in combat will be accepted if consistent with the circumstances, conditions, or hardships of combat service notwithstanding that there is no official record of such incurrence.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § § 3.304(d) (2012).  The Board determined in its May 2011 remand that the lay evidence from the Veteran was satisfactory.  He is competent because the in-service injury would have been personally experienced by him.  Layno v. Brown, 6. Vet. App. 465 (1994).  He is credible because there is no reason to doubt his assertion.  

Competent lay evidence may be discounted in the light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Credibility factors that may be considered include interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran is self-interested, and granting service connection could satisfy any desire he has for monetary gain.  However, those factors are outweighed.  The in-service injury is facially plausible.  It is consistent with participation in combat with the enemy.  The Veteran's lay evidence has been consistent, and there is nothing in any other evidence of record that contradicts that assertion by the Veteran.  He repeatedly has indicated that the injury did not involve a break in his skin.  That explains the notation that he was not wounded in action with the enemy.  Service connection for right herniated quadriceps muscle further was granted based on the in-service injury.  

In sum, the Board finds that incurrence of an injury to the right leg during service is established.  That does not establish an injury specifically to the right knee and does not establish an injury specifically to the left knee.  Only once, at the July 2012 VA medical examination, did the Veteran assert that he specifically injured both of his knees from being in the vicinity of an explosion during service.  He is competent in that assertion, but he is not credible.  That is due primarily to the inconsistency with his other lay evidence, during which he has consistently mentioned only a right leg injury, but also to his self-interest and desire for monetary gain.

Chronicity during service cannot be established.  The available service medical records are negative with respect to any knee problem.  Thus, there is no indication of any knee complaints or treatment, much less manifestations sufficient to identify a knee disease, or any observation whatsoever, must less observation sufficient upon which to base a finding of chronicity.  Regarding continuity of symptomatology, the Veteran indicates that he has experienced continuous knee problems since his in-service right leg injury.  He is competent to make that assertion.  However, the Board finds that he is not credible.

Persistent left knee symptoms after a right leg injury are not facially plausible.  Persistent right knee symptoms after that injury are facially plausible, but that factor is outweighed by other evidence of record.  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Yet such a determination can be made if the lack of medical evidence is coupled with other factors.  Here, there is a significant period, until 1998, without any pertinent medical evidence.  That evidence is inconsistent with the Veteran's lay evidence.  His knees were normal at a January 1998 VA examination.  VA X-rays of the right knee taken in August 1994, August 1997, and March 2001 showed no significant abnormalities, to include osteoarthritis.  A right knee abnormality first was diagnosed in February 2004, and a left knee abnormality first was shown in October 2004.  Complaints of bilateral knee problems are documented in VA treatment records beginning only after 2004.  This corresponds to approximately 49 years following his last separation from service.  Such a prolonged period is against service connection.  Maxson v. West, 12 Vet. App. 453 (1999).  Further, the Veteran waited just over 50 years after his last separation from service to request service connection for his knees.  An extended delay is evidence against a claim for service connection.  Shaw v. Principi, 3. Vet. App. 365 (1992).  Here, no explanation has been provided for that delay or the lack of documented complaint for many years after service.  Such an explanation is particularly needed.  Service connection for the Veteran's right leg disability, characterized as right herniated quadriceps muscle, due to the same in-service injury was requested as early as April 1994, over 11 years prior to the claim for service connection for a knee disabilities.

It is clear that the Veteran believes there is a connection between his current bilateral knee disability and his service or one of his service-connected musculoskeletal disabilities.  Lay evidence can sometimes be sufficient to prove nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  However, the question of whether there exists a nexus in this case falls outside the province of a lay person.  It is a medical question.  Of import are the numerous causes of the bilateral knee disability currently manifested by the Veteran, the number of years since his service, the complexities of the musculoskeletal system, and the interplay of its parts.  Only those with specialized medical knowledge, training, and expertise are competent where the determinative issue is one of medical causation.  Jones v. West, 12 Vet. App. 460 (1999).  Therefore, the Veteran is not competent to render an opinion that there exists a nexus between his current bilateral knee disability and his service or one or his service-connected disabilities.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His credibility in this regard accordingly need not be addressed as his assertions of nexus are not competent evidence.

The Veteran has stated that his doctor believes his current bilateral knee disability is secondary to his service-connected traumatic arthritis.  For several reasons, that statement has no probative value.  The doctor was not named, and it was not indicated whether the doctor was a VA employee or a private provider.  Service connection is in effect for traumatic arthritis, but only of the left shoulder.  It is difficult to imagine that would impact the knees.  A lay person's account of what a medical profession purportedly told him finally is not competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  No private medical opinions concerning nexus are of record.  The Veteran did not complete an authorization to obtain private medical records.  Two VA opinions concerning nexus are of record.  However, the November 2011 examiner's opinion shall not be considered.  It is inherently of no probative value since the examiner determined there was no current bilateral knee disability.

The other VA opinion, the March 2013 independent opinion, found that it is less likely as not that the Veteran's current bilateral knee disability was caused by or aggravated by his service, was caused by his service-connected right herniated quadriceps muscle, or has been aggravated by his service-connected right herniated quadriceps muscle.  The rationale was that there was no medical evidence for decades after his service and that medical literature does not support a relationship between his current disability of the knees and a right herniated quadriceps muscle.  Rather, it was determined that the Veteran's current bilateral knee disability was due to age.  The rationale was that he was 80 years old (with his date of birth in July 1933, the Board concedes that he was not 80, but was almost 80 at the time of the opinion) and that the clinical findings were consistent with a normal aging process.

Factors in assessing the probative value of a medical opinion include access to the claims file or other pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Black v. Brown, 10 Vet. App. 297 (1997); Ardison v. Brown, 6 Vet. App. 405 (1994); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  A physician rendered the March 2013 opinion.  This physician did not interview or examine the Veteran, but the claims file to include the adequate November 2011 and July 2012 VA examinations and electronic records were reviewed.  There is no indication that the opinion was based on an inaccurate factual premise.  The Veteran's assertion of continuity of symptomatology has been rejected by the Board.  The opinion was expressed in certain terms.  A sufficiently detailed rationale was supplied in support it.  In sum, the probative value of the opinion is high.  The Board finds that March 2013 opinion to be the most persuasive evidence.

The Board finds that the preponderance of the evidence is against the claim under for service connection for bilateral knee disabilities.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral knee disability is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


